Citation Nr: 1445571	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  06-28 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.  

2.  Entitlement to service connection for a left hip disorder.  

3.  Entitlement to service connection for a chronic thoracic spine disorder, claimed as scoliosis.  

4.  Entitlement to an increased rating for right knee chondromalacia and arthritis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant (Veteran) represented by:	Barry P. Allen, Attorney




WITNESSES AT HEARINGS ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 1970 to February 1972 and from February 1974 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and the VA RO in Nashville, Tennessee.  In October 2010, the Board remanded the matter for a hearing before the Board, which request the Veteran has since withdrawn.  The Veteran did appear before four personal hearings at the RO - in April 2008, March 2009, April 2010, and December 2010.  A transcript of each hearing has been included in the record.  The record in this matter consists of paper and electronic claims files, and has been reviewed.  

The Board notes that, in July 2006, the Veteran appealed to the Board the RO's April 2005 denial of service connection for diabetes mellitus, type 2 (diabetes).  On April 16, 2008, the Veteran issued a statement to the RO withdrawing that claim from appellate consideration.  The withdrawal was effective on that date.  As such, that issue has not been before the Board.  38 C.F.R. § 20.204(b).  

The Board also notes a November 2013 letter of record from the Veteran's attorney arguing for effective dates earlier than February 7, 2012 for the increase in rating to 20 percent for the Veteran's service-connected bilateral lower extremity radiculopathy.  The attorney styled the statement as a notice of disagreement (NOD) against a November 2012 rating decision addressing the issue.  The statement cannot be construed as a NOD, however.  The November 2012 rating decision assigned an earlier effective date for service connection from December 16, 2010 to March 1, 2007, and increased the ratings from 10 percent to 20 percent from February 7, 2012.  The RO informed the Veteran therein that the grant of an earlier effective date for service connection was considered a full grant of the appeal sought as to that issue and that a statement of the case would be issued as the maximum evaluation was not assigned.  The RO issued a statement of the case (SOC) in November 2012 pertaining to whether higher ratings for bilateral lower extremity radiculopathy were warranted in excess of 10 percent disabling from March 1, 2007 and 20 percent disabling from February 7, 2012.  The SOC responded to a NOD filed in July 2011 against the July 2011 rating decision granting service connection for bilateral lower extremity radiculopathy and the assignment of 10 percent evaluations.  The Veteran had 60 days in which to file an appeal of the determination addressed in the November 2012 SOC.  No substantive appeal was received within that timeframe.  Accordingly, the RO closed the appeal in the Board of Veterans' Appeals Veterans Appeals Control and Locator System (VACOLS) for failure to file a substantive appeal.  See 38 C.F.R. § 19.32 (2013).  Hence, an effective date issue regarding the assignment of disability ratings for bilateral lower extremity radiculopathy is not before the Board.  38 C.F.R. § 20.302(b).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

A remand is warranted for the following reasons.  

First, a remand is required for issuance of a new Supplemental SOC (SSOC).  The most recent SSOC is dated in September 2012.  Since then, the RO has included in the electronic claims file VA treatment records relevant to the claims on appeal.  In a July 2014 letter to the Veteran and his representative, the Board inquired whether a remand of this case, or a waiver of AOJ review, was desired.  The Board did not receive a response.  As such, the case must be remanded for issuance of a SSOC.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).

Second, additional medical inquiry is warranted into the claim for increased rating for right knee chondromalacia and arthritis.  The most recent VA examination of the knee was conducted in February 2012.  Since then the Veteran has asserted that his disability has worsened.  A new examination should be provided.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Third, additional medical inquiry is warranted into the claims for service connection for bilateral hip disorders and for scoliosis of the thoracic spine.  

Any outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records are dated in June 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of VA medical records dating from June 2013 to the present.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Schedule the Veteran for the appropriate VA examination to determine the nature and severity of the service-connected right knee disability, and the nature, severity, and etiology of the hip and thoracic spine disorders.  Any indicated tests should be accomplished.  The examiner should review the entire record, to include any newly associated records obtained as a result of this remand. 

(a) the examiner should describe the current nature of the Veteran's service-connected right knee disability.  The examiner's attention is directed to the Veteran's lay statements of record regarding the severity of his disability.  Further, the examiner should address any reduction in range of motion and/or functional loss the Veteran may experience during repetitive use testing, and during any flare ups.  If such is not possible, the examiner should explain why.

(b) with regard to thoracic scoliosis diagnosed in the record, the examiner should address the following:

(i)  explain whether the scoliosis is a congenital or developmental defect or disease. [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(ii)  if the currently diagnosed thoracic scoliosis is a congenital defect, is it at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability?

(iii)  if the currently diagnosed thoracic scoliosis is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed either period of active service.

(iv)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing scoliosis WAS NOT aggravated (i.e., permanently worsened) during the applicable period of active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

(v)  if a response above is negative or if a disorder other than scoliosis is present, is it at least as likely as not (a probability of 50 percent or greater) that such thoracic spine disability began in or is related to active service.

(vi)  is it at least as likely as not (a probability of 50 percent or greater) that the thoracic spine scoliosis is due to or caused by the Veteran's service-connected knee disabilities?

(vii) is it at least as likely as not (a probability of 50 percent or greater) that the thoracic spine scoliosis is aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected knee disabilities?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected knee disorders?  

(c) with regard to the hips, the examiner should address the Veteran's left and right hip separately.  

Regarding the right hip, certain evidence in the Veteran's service treatment records (STRs) indicates that the Veteran injured his right hip prior to active duty.  In STRs noting the Veteran's in-service complaints of right hip pain, the Veteran indicated that he injured his right hip during a football game prior to service.  The examiner should address the following questions: 

(i) is it clear and unmistakable (obvious, manifest, and undebatable) that a right hip injury or disease pre-existed active service?  

(ii) if so, is it clear and unmistakable (obvious, manifest, and undebatable) that a pre-service right hip injury or disease WAS NOT aggravated (i.e., permanently worsened) during service or is it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in disability was due to the natural progress? 

(iii) if a response to (i) or (ii) above is negative, is it at least as likely as not (a probability of 50 percent or greater) that any current right hip disability began in or is related to an injury or disease in service?

(iv) is it at least as likely as not (a probability of 50 percent or greater) that the right hip disorder is due to or caused by the Veteran's service-connected knee disorders to include any altered gait associated therewith?

(v) is it at least as likely as not (a probability of 50 percent or greater) that the right hip disorder is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected knee disorders including any altered gait associated therewith?
  
Regarding the left hip, the examiner should address the following questions:

(i) is it at least as likely as not (a probability of 50 percent or greater) that a left hip disorder began in or is related to an injury or disease in service?

(ii) is it at least as likely as not (a probability of 50 percent or greater) that a left hip disorder is due to or caused by the Veteran's service-connected knee disorders to include any altered gait associated therewith?

(iii) is at least as likely as not (a probability of 50 percent or greater) that a left hip disorder is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected knee disorders to include any altered gait associated therewith?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the left hip disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected knee disorders.  

Please provide a complete explanation for each opinion.  Please consider the Veteran's lay assertions in each opinion.  

The Veteran asserts that his right and left hip disorders are due to or aggravated by the service-connected knee disorder or in the alternative that a right hip disorder which pre-existed service was aggravated due to standing therein.  He also asserts that thoracic disability is due to or aggravated by the service-connected knee disorders or is the result of a fall from a ship's ladder in service. 

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.
 
4.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claims on appeal.  If a claim remains denied, issue a SSOC and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



